Title: To George Washington from Henry Lee, 6 January 1793
From: Lee, Henry
To: Washington, George

 

Richmond January 6th 93

Permit me my dear president to offer my congratulations on the late unanimous renewal of affection & confidence on the part of your fellow-citizens, & to pray that the auspicious event may be attended with the happiest effects to you and to them.
Col. Basset died on the fourth instant in consequence of a fall from his horse—Your amiable nephew at Eltham continues to linger without the smallest chance of recovery, and Mrs Washington enjoys a tolerable state of health in the midst of calamity—this information I have from Doctor Mcclurg who attended Colo. Basset during his illness.
I beg leave to present my respects to Mrs Washington & to assure you of the entire respect & attachment with which I have the honor to be Your most ob: sert

Henry Lee

